DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 10/14/2020. 
Claims 1 and 7-15 have been amended.
Claims 16-20 have been added
Claims 1-20 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 101 rejection of claim 15 has been withdrawn in view of the applicant’s amendments.
The 112 rejection of claims 1-15 has been withdrawn in view of the applicant’s arguments. 
Argument – The applicant argues, in regards to the 103 rejection of claims 1, 8 and 15, that Sukhni does not disclose the limitation “storing the target data block in the first prefetching apparatus, not the cache of the first host” (see applicant’s remarks; pages 12 and 13).
Response to argument – The applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2016/0162409 A1) in view of Al Sukhni et al. (U.S. 2007/0101066 A1) and further in view of Ryan et al. (U.S. 2013/0031313 A1).
Regarding claims 1, 8 and 15, Kim discloses a data prefetching method performed by a first prefetching apparatus, wherein the data prefetching method comprises: 
receiving, from a first host comprising a cache, a data prefetching instruction indicating that boot image data (disk image of boot segment) is required by the first host (see Kim; paragraphs 0025, 0028 and 0032; Kim discloses a prefetch manager receiving instruction from a cache manager, located on a host server, to prefetch a boot segment, which includes a disk image file.  The host server requires the boot segment in the case where a virtual machine executing on the host server needs to reboot, such as, when an update to the operating system of the virtual machine occurs);
determining a target data block based on the data prefetching instruction, the target data block being a portion of the boot image data (disk image of boot segment) (see Kim; paragraphs 0028 and 0035; Kim discloses that the disk image is divided into blocks.  Blocks set to 1 are sequenced and stored.  Therefore, the target data block is the block(s) that are set to 1, in other words, the block in the next sequence).
While Kim discloses a prefetch manager receives instruction to prefetch target block data, as discussed above, Kim does not explicitly disclose obtaining identification of a target prefetching apparatus from a second prefetching apparatus; determining a target storage location of the target data block based on the identification; and obtaining the target data block based on the target storage location.

determining a target storage location of the target data block based on the identification (status) (see Al Sukhni; paragraphs 0061 and 0062; Al Sukhni discloses based on the status of the prefetch engine, the prefetch engine with the higher confidence level is chosen to continue with prefetching the data from the load instruction.  Therefore, the “target storage location” is the storage location from which the chosen prefetch engine is retrieving data from); and 
obtaining the target data block based on the target storage location (see Al Sukhni; paragraphs 0062 and 0064; Al Sukhni discloses the chosen prefetching engine, based on the status, executes an instruction and prefetches data in iterations, i.e. claimed “data block”.  In other words, portions of the data is retrieved since it is prefetched in iterations).
One of ordinary skill in the art would have been motivated to combine Kim and Al Sukhni because they both disclose features for prefetching data, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate Al Sukhni’s cooperative prefetching feature into the system of Kim in order to provide the benefit of improving the time data will be prefetched (see Al Sukhni; paragraph 0061) by allowing the most efficient prefetcher to be used.  For example, allowing Kim to have multiple prefetch mangers running and choosing the best one based on a status comparison.
storing the target data block in the first prefetching apparatus, not the cache of the first host.
In analogous art, Ryan discloses storing the target data block (returned data) in the first prefetching apparatus (first cache arrangement), not the cache of the first host (see Ryan; paragraphs 0055, 0077 and Figure 2; Ryan discloses that the first cache arrangement allocates memory for returned data to be stored in the first cache arrangement.  Further, the first cache arrangement may have a pre-fetch mechanism associated with it.  The first cache arrangement generates a pre-fetch that hits in the second cache arrangement.  Therefore, the data is received from the second cache arrangement and stored in the first cache arrangement, i.e. claimed “not the cache of the first host”).
One of ordinary skill in the art would have been motivated to combine Kim, Al Sukhni and Ryan because they all disclose features for prefetching data, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate Ryan’s storage feature into the combined system of Kim and Al Sukhni in order to provide the benefit of efficiency by allowing the prefetch engine (see Al Sukhni; paragraph 0062) to include the cache so that the prefetch engine can store the data and thereby improve latency in retrieving the data.
Kim discloses the additional limitations of claim 8, a memory comprising a plurality of instructions; and a processor coupled to the memory (see Kim; paragraph 0022 and Figure 1; 
Kim discloses the additional limitations of claim 15, a non-transitory computer-readable storage medium comprising instructions (see Kim; paragraph 0022 and Figure 1; Kim discloses a computer implemented system that includes a server and as such, the server would include a medium for storing data in a format readable by a device). 
Regarding claims 2 and 9, Kim, Al Sukhni and Ryan disclose all the limitations of claims 1 and 8, as discussed above, further the combination of Kim, Al Sukhni and Ryan clearly discloses wherein obtaining the identification of the target prefetching apparatus comprises:
requesting the identification (status) of the target prefetching apparatus from the second prefetching apparatus (see Al Sukhni; paragraph 0062; Al Sukhni discloses the prefetch engines communicate their status among themselves); and 
receiving an identification (status) list (dependence prefetch graph) of the target prefetching apparatus from the second prefetching apparatus, the identification list comprising at least one identification (status) of the target prefetching apparatus (see Al Sukhni; paragraphs 0027 and 0062; Al Sukhni discloses a dependence prefetch graph that refers to a listing of load instructions that are committed in a pipeline between two iterations of a load instruction.  The prefetch engines communicate among themselves about their status, i.e. which includes a strategy for prefetching for the load instructions.  Therefore, identifying the status of the prefetching engines).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 8.
Regarding claims 3 and 10, Kim, Al Sukhni and Ryan disclose all the limitations of claims 2 and 9, as discussed above, further the combination of Kim, Al Sukhni and Ryan clearly discloses wherein determining the target storage location comprises setting a target storage apparatus as the target storage location when the identification (status) list (dependence prefetch graph) of the target prefetching apparatus is empty (see Al Sukhni; paragraphs 0027, 0031 and 0062; Al Sukhni discloses the dependence prefetch graph being refined, i.e. filtered, based on the load instruction not being relevant to the load address value.  The load instruction is executed by the prefetch engine chosen based on the status, and as such, the “target storage apparatus” is the storage location from which the chosen prefetch engine is retrieving data from).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 8.
Regarding claims 4 and 11, Kim, Al Sukhni and Ryan disclose all the limitations of claims 2 and 9, as discussed above, further the combination of Kim, Al Sukhni and Ryan clearly discloses wherein determining the target storage location comprises:
determining, based on identification of each target prefetching apparatus, a shortest delay in delays of accessing all target prefetching apparatuses and a target prefetching apparatus corresponding to the shortest delay when the identification list of the target prefetching apparatus is not empty (see Al Sukhni; paragraphs 0061, 0062 and 0065; Al Sukhni discloses that a comparison is made between the confidence levels of the prefetch engines.  The comparison is made after a certain elapsed time.  The prefetch engine with the lower confidence level is retired, and as such, the prefetch engine with the shortest delay in view of the elapsed time is chosen to continue the prefetching);

setting the target storage apparatus as the target storage location of the target data block when the shortest delay is greater than the delay of accessing the target storage apparatus using the second prefetching apparatus (see Al Sukhni; paragraphs 0061, 0062 and 0065; Al Sukhni discloses that the comparison is made after a certain elapsed time, and as such, would include the time less than, as well as, greater than the certain elapsed time in order to determine the most effective prefetch engine based on the confidence level).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 8.
Regarding claims 5 and 12, Kim, Al Sukhni and Ryan disclose all the limitations of claims 2 and 9, as discussed above, further the combination of Kim, Al Sukhni and Ryan clearly discloses wherein determining the target data block comprises partitioning the boot image data based on the data prefetching instruction to obtain one or more target data blocks (see Kim; paragraph 0028; Kim discloses the disk image is divided into blocks).
Regarding claims 7 and 14, Kim, Al Sukhni and Ryan disclose all the limitations of claims 2 and 9, as discussed above, further the combination of Kim, Al Sukhni and Ryan clearly discloses receiving, from the first host, a data read instruction instructing to read the target data 
sending, based on the data read instruction, the target data block stored in the first prefetching apparatus to the first host (see Kim; paragraphs 0024 and 0025; Kim discloses if the virtual machine is started, the operating system starts booting and the necessary data is read from the disk image that was prefetched).
Regarding claim 19, Kim, Al Sukhni and Ryan disclose all the limitations of claim 15, as discussed above, further the combination of Kim, Al Sukhni and Ryan clearly discloses wherein when determining the target data block, the instructions further cause the first prefetching apparatus to partition the boot image data based on the data prefetching instruction to obtain one or more target data blocks (see Kim; paragraphs 0028 and 0035; Kim discloses that the disk image is divided into blocks.  Blocks set to 1 are sequenced and stored.  Therefore, the target data block is the block(s) that are set to 1, in other words, the block in the next sequence).
Regarding claim 20, Kim, Al Sukhni and Ryan disclose all the limitations of claim 15, as discussed above, further the combination of Kim, Al Sukhni and Ryan clearly discloses wherein the instructions further cause the first prefetching apparatus to: receive, from the first host, a data read instruction instructing to read the target data block when the first host starts a virtual machine on the first host (see Kim; paragraphs 0025, 0028 and 0032; Kim discloses a prefetch manager receiving instruction from a cache manager, located on a host server, to 
send, based on the data read instruction, the target data block stored in the first prefetching apparatus (first cache arrangement) to the first host (initiator) (see Ryan; paragraphs 0055 and 0056; Ryan discloses the returned data being stored in the first cache arrangement and then a response, including the returned data, is sent back to the initiator).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2016/0162409 A1) in view of Al Sukhni et al. (U.S. 2007/0101066 A1) and Ryan et al. (U.S. 2013/0031313 A1), as applied to claims 1 and 8 above, and further in view of Tang (U.S. 2012/0066677 A1) (Applicant submitted prior art, see IDS filed 10/15/2018). 
Regarding claims 6 and 13, Kim, Al Sukhni and Ryan disclose all the limitations of claims 1 and 8, as discussed above.  While Kim discloses a prefetch manager receiving instruction from a cache manager located on a virtual host server as well as a disk image, as discussed above, the combination of Kim, Al Sukhni and Ryan does not explicitly disclose wherein receiving the data prefetching instruction comprises: creating a virtual storage disk on the first host; and obtaining the data prefetching instruction from the virtual storage disk after the first host delivers the data prefetching instruction to the virtual storage disk.
In analogous art, Tang discloses wherein receiving the data prefetching instruction comprises: creating a virtual storage disk on the first host (see Tang; paragraphs 0023 and 0033; 
obtaining the data prefetching instruction from the virtual storage disk after the first host delivers the data prefetching instruction to the virtual storage disk (see Tang; paragraphs 0032, 0033 and 0039; Tang discloses that prefetching can be configured immediately after VM migration and instruction from the virtual disk).
One of ordinary skill in the art would have been motivated to combine Kim, Al Sukhni, Ryan and Tang because they all disclose features for prefetching data, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate Tang’s virtual disk feature into the combined system of Kim, Al Sukhni and Ryan in order to provide the benefit of allowing better cost, i.e. cheaper option for storage, and as known, provides better access to data.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2016/0162409 A1) in view of Al Sukhni et al. (U.S. 2007/0101066 A1) and Ryan et al. (U.S. 2013/0031313 A1), as applied to claim 15 above, and further in view of Weinberger et al. (U.S. 6,453,389 B1).  
Regarding claim 16, Kim, Al Sukhni and Ryan disclose all the limitations of claim 15, as discussed above, and while Al Sukhni discloses “obtain the identification of the target prefetching apparatus”, as discussed above, the combination of Kim, Al Sukhni and Ryan does not explicitly disclose further wherein when obtaining the identification of the target prefetching apparatus, the instructions further cause the first prefetching apparatus to: request the 
In analogous art, Weinberger discloses request the identification of the target prefetching apparatus from the second prefetching apparatus (see Weinberger; column 16 lines 6-14 and 24-31; Weinberger discloses a prefetching operation that uses a tree structure to receive identification of an ordered list of prefetch cache lines); and 
receive an identification list of the target prefetching apparatus from the second prefetching apparatus, the identification list comprising at least one identification of the target prefetching apparatus (see Weinberger; column 16 lines 24-37; Weinberger discloses an order list for different prefetch cache lines, the target cache line being that the order being followed, e.g. A, C, E, based on a loss function)
One of ordinary skill in the art would have been motivated to combine Kim, Al Sukhni, Ryan and Weinberger because they all disclose features for prefetching data, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate Weinberger’s prefetch tree structure into the combined system of Kim, Al Sukhni and Ryan in order to provide the benefit of system optimization when receiving data (see Weinberger; column 15 lines 58-65). 
Regarding claim 17, Kim, Al Sukhni, Ryan and Weinberger disclose all the limitations of claim 16, as discussed above, and further the combination of Kim, Al Sukhni, Ryan and Weinberger clearly discloses wherein when determining the target storage location of the target 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.
Regarding claim 18, Kim, Al Sukhni, Ryan and Weinberger disclose all the limitations of claim 16, as discussed above, and further the combination of Kim, Al Sukhni, Ryan and Weinberger clearly discloses wherein when determining the target storage location of the target data block, the instructions further cause the first prefetching apparatus to: 
determine, based on identification of each target prefetching apparatus, a shortest delay in delays of accessing all target prefetching apparatuses and a target prefetching apparatus corresponding to the shortest delay when the identification list of the target prefetching apparatus is not empty (see Weinberger; column 16 lines 40-48 and column 17 lines 8-17; Weinberger discloses determining clock cycles for the prefetch caches and the address difference. Further, latency and shortest delay is determined);
set the target prefetching apparatus corresponding to the shortest delay as the target storage location of the target data block when the shortest delay is less than a delay of accessing a target storage apparatus using the second prefetching apparatus (see Weinberger; column 16 lines 40-48 and column 17 lines 1-17; Weinberger discloses determining clock cycles for the prefetch caches and the smallest address difference and selecting the prefetch cache based on the delay); and 

The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        01/23/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443